Citation Nr: 0304333	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.

(The issues of entitlement to service connection for sleep 
apnea, sinusitis, and a thyroid nodule, entitlement to a 
disability rating in excess of 10 percent for a skin 
condition, and entitlement to a compensable disability rating 
for residuals of a broken nose will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

After a review of the claims folder, the Board has determined 
that further development of the issues of entitlement to 
service connection for sleep apnea, sinusitis, and a thyroid 
nodule, entitlement to a disability rating in excess of 10 
percent for a skin condition, and entitlement to a 
compensable disability rating for residuals of a broken nose 
is necessary.  Thus, the Board is undertaking additional 
development on these issues pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's hearing loss is presently manifested by no 
more than auditory acuity level I in the right ear and level 
II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a hearing loss 
disability are not met.  38 U.S.C.A. §§ 1155, 1160(a), 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for an increased rating for a hearing loss 
disability is complete. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as a statement of the case issued during the appellate 
process.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In particular, by letter dated in February 2001, the veteran 
was informed of what information or evidence was needed from 
him and what he could do to help with his claim.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 C.F.R. § 3.159(c).  In the present case, the evidence 
shows that a complete copy of the veteran's service medical 
records after March 1967 are not associated with the claims 
folder and that the National Personnel Records Center has 
provided the RO with all records in its possession.  The 
veteran was informed of this and given the opportunity to 
submit any pertinent service medical records that he might 
have in his possession.  He responded by submitting copies of 
various service medical records.  In addition, VA has a duty 
to assist the veteran in obtaining relevant treatment records 
referenced by the veteran.  While the veteran, in a July 2001 
statement, cites medical treatment that is not associated 
with the claims folder, he asserts that this treatment was 
received for disabilities other than his hearing loss 
disability.  The evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
pertaining to his claim for an increased rating for a hearing 
loss disability that has not been associated with the claims 
folder.  Therefore, VA's duty to assist the claimant in this 
regard is satisfied.  

The duty to assist also requires VA to provide a medical 
examination or opinion when such is necessary to decide the 
case.  See 38 C.F.R. § 3.159(c)(4) (2002).  The veteran was 
afforded a VA audiological examination in April 2001 to 
ascertain the present level of hearing loss disability.  

The RO has completed all development of this claim that is 
indicated.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefit sought, what 
the VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied.


Evidentiary Background:  The RO received the veteran's claim 
for service connection for a hearing loss disability on 
August 25, 1999.  In support of his claim, he submitted 
copies of service medical records documenting a hearing loss 
disability. 

In April 2001, the veteran was afforded a VA audiological 
examination.  He complained of decreased hearing.  He 
reported that his hearing was getting worse and that he had 
significant difficulty understanding female speech as well as 
speech with background noise.  He stated that he could hear, 
but could not understand.  Audiological examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
80
80
LEFT
10
10
15
70
95

Puretone threshold average was 46 decibels in the right ear 
and 48 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 88 percent in the left ear.  The examiner described the 
word recognition scores as excellent in the right ear and 
good in the left ear.  Tympanometry revealed normal middle 
ear function bilaterally.  Similarly, acoustic reflexes and 
decay results were within normal limits bilaterally.  

By rating action in May 2001, the RO awarded service 
connection for a bilateral hearing loss disability.  A 
noncompensable evaluation was assigned, effective from August 
25, 1999, the date of claim on appeal.  Thereafter, the 
veteran perfected a timely appeal of the initial disability 
evaluation assigned for his service-connected hearing loss 
disability.  In support of his claim, the veteran submitted 
several statements asserting that he had a substantial 
hearing loss that increased with background noise.  He 
indicated that he had been told that a hearing aid would not 
be beneficial in his case.  


Legal Criteria:  The Board notes that the present claims 
arise from disagreement of the initial disability evaluation 
assigned for bilateral hearing by the RO.  Thus, the Board 
must determine whether the veteran may be entitled to 
separate disability ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 4.14, 4.85, Part 4 (2002), 
Diagnostic Codes 6100 to 6101.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral.  
38 C.F.R. § 4.86(b).  

Analysis:  After a review of the evidence, the Board finds 
that the criteria for a compensable rating for the veteran's 
service-connected hearing loss disability have not been met 
at any time since the effective date for the grant of service 
connection for this disability.  Accordingly, his claim 
fails.  

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is presently 
assigned Level I as his average pure tone threshold in the 
right ear of 46 decibels falls in the range of 42-49 decibels 
and his percentage of speech recognition of 96 percent falls 
in the 92-100 percent range.  38 C.F.R. § 4.85, Table VI 
(2002).  Under the current criteria set forth in the 
Schedule, the veteran's left ear hearing loss disability is 
presently assigned Level II as his average pure tone 
threshold in the left ear of 48 decibels falls in the range 
of 42-49 decibels and the percentage of speech recognition of 
88 percent falls in the 84-90 percent range.  38 C.F.R. 
§ 4.85, Table VI.  This degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 
noncompensable disability evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100. 

The Board notes that the veteran's assertions that he does 
not hear as well as before are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  Accordingly, the noncompensable disability 
evaluation presently assigned accurately reflects the degree 
of the veteran's service-connected hearing impairment.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§  4.85, 4.87 
Diagnostic Code 6100.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(2001).  Additionally, as the positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the veteran's claim, 
the resolution of doubt in his favor is not warranted.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for a hearing loss 
disability is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

